Citation Nr: 0630377	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  04-37 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1982 to December 1984.  This matter is before the 
Board of Veterans' Appeals (Board) on an appeal from a March 
2004 rating decision by the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran has an attention deficit hyperactivity 
disorder (ADHD), which is a developmental disorder.

2.  An acquired psychiatric disability (neurosis or 
psychosis) was not manifested in service, and any current 
such disorder is not shown to be related to the veteran's 
service.   


CONCLUSION OF LAW

Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a January 2003 letter, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letters informed the veteran that he should submit any 
medical evidence pertinent to his claims.  The Board notes 
that VCAA notice in this case was provided to the appellant 
prior to the initial adjudication.  Pelegrini.

While the veteran did not receive any notice regarding 
ratings of the disability at issue or effective date of award 
(Dingess v. Nicholson, 19 Vet. App. 473 (2006)), the decision 
below denies (and does not grant) service connection; neither 
the rating of a disability nor the effective date of such an 
award is a matter for consideration.  Hence, the veteran is 
not prejudiced by the lack of such notice.

The veteran's service medical records are associated with the 
claims file, as are VA treatment records, private treatment 
records and Social Security Administration records.  The RO 
arranged for a VA examination.  The veteran has not 
identified any pertinent, obtainable evidence that remains 
outstanding.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of this claim.


B.	Factual Background

Service medical records include an enlistment examination 
where the veteran reported frequent trouble falling asleep at 
night.  Psychiatric evaluation was normal.  In June 1983 the 
veteran was seen for complaints of stress.  He denied 
suicidal or homicidal ideation.  He was scheduled for follow-
up relaxation counseling.  In February 1984 it was noted that 
he was scheduled for continued follow-up stress counseling.  
A psychiatric disability was not diagnosed in service.  On 
January 1987 examination for retention in the Reserves, 
psychiatric evaluation was normal.

November 2000 private treatment records show that the veteran 
was receiving treatment for ADHD.  

VA outpatient treatment records show that in March 2001 the 
veteran was seen in the Mental Health clinic.  He gave a 
history of treatment for ADHD for the past 5 years, and 
indicated that he could no longer afford the private 
providers' fees.  When he was seen in November 2001 the 
diagnoses were generalized anxiety disorder and possible 
ADHD.  The records show ongoing treatment (with medication) 
for ADHD.  In July 2002, he was seen for suicidal ideation.  
In September 2002 it was noted that he was experiencing side 
effects to his medications, including paranoid feelings.  

2002 and 2003 private treatment records (including some 
considered in conjunction with a SSA disability claim) show 
ongoing treatment for anxiety, attention deficit, poor 
impulse control, and disorganization.  In August 2002, it was 
noted that the veteran had a major depressive disorder and 
ADHD.  In September 2002 the assessment was ADHD.

On evaluation by a physician in September 2002, veteran 
reported having problems since childhood with hyperactivity, 
paying attention and with listening to others.  He indicated 
that he was not treated in childhood.  He stated that his 
first time ever receiving mental health attention was in the 
military, where he was treated with relaxation tapes.  ADHD 
was diagnosed.

On December 2003 VA examination the diagnosis was ADHD.  The 
veteran described childhood problems with such disability, 
including in school.  The examiner opined that the veteran 
appeared to meet the criteria for childhood-onset, severe, 
ADHD, combined type.  He indicated that ADHD was not 
military-related.

In April 2004 a healthcare provider noted that in the past 
year the veteran had had obsessive-compulsive disorder 
diagnosed.  A May 2004determination by SSA awarded the 
veteran disability benefits based on his ADHD.  Because the 
veteran alleged that he was treated for ADHD in the military, 
the RO sought further service medical records.  An October 
2005 response from NPRC advised that no further records were 
found.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Developmental 
defects, personality disorders and mental deficiencies are 
not diseases or injuries within the meaning of legislation 
pertaining to compensation benefits.  38 C.F.R. § 3.303(c).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).
It is not in dispute that the veteran currently has a 
psychiatric disability.  His private psychologists reported 
diagnoses of major depression and ADHD, and VA records show 
diagnoses of generalized anxiety disorder, as well as ADHD.

Regarding ADHD, it is noteworthy that such disability, of 
itself, is a developmental disorder (see DSM -IV, (1994)), is 
not a compensable disability, and may not be service 
connected in the absence of a showing of pathology 
superimposed (incurred or aggravated) in/as a result of 
service.  38 C.F.R. § 3.303(c).  Here, there is no evidence 
in the record that this occurred.

While it was noted that the veteran was counseled for stress 
during active duty, a psychiatric disorder was not diagnosed 
at the time; and on examination for retention in the Reserves 
more than two years after separation from active duty, 
psychiatric evaluation was normal.  In fact, there is no 
mention in the record of acquired psychiatric disability 
prior to 2001/2002, and ADHD continues to be the veteran's 
primary psychiatric diagnosis.  No medical care provider has 
related any current acquired psychiatric disability to the 
veteran's service.  The one examiner who specifically 
commented on a relationship between the veteran's psychiatric 
disability and service (the VA examiner in December 2003) 
opined that the disability then diagnosed, ADHD, was of 
childhood onset, and was unrelated to military service.  
There is no medical opinion to the contrary.  Furthermore, a 
lengthy interval between service and the earliest postservice 
clinical manifestation of the disability for which service 
connection is sought is, of itself, a factor for 
consideration against a finding that such disability may be 
service related.  See Maxson v. Gober, 230 F.3d. 1330, 1333 
(Fed. Cir. 2000).  The veteran's contentions relating his 
psychiatric disability to service are not competent evidence.  
As a layperson, he lacks the training/expertise to provide an 
opinion in the matter of medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Because ADHD is a developmental disorder which, of itself, 
may not be service connected, and because there is no 
competent evidence that any current acquired psychiatric 
disability was superimposed on the ADHD during or as result 
of service, the preponderance of the evidence is against this 
claim.  Accordingly, it must be denied.  
ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


